Citation Nr: 0632593	
Decision Date: 10/19/06    Archive Date: 10/31/06

DOCKET NO.  95-01 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

Entitlement to a compensable evaluation prior to June 12, 
1995, an evaluation in excess of 10 percent prior to April 
23, 2003, and an evaluation in excess of 30 percent as of 
April 23, 2003, for skin rash, diagnosed as tinea versicolor, 
angioneurotic edema and psoriasiform dermatitis. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 1994 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO). 

In November 1999, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing has been associated with the claims file.

In April 2000 and April 2005, the Board remanded this claim 
for additional development and adjudicative action.  The case 
has been returned to the Board for further appellate review. 


FINDINGS OF FACT

1.  Prior to June 12, 1995, the service-connected skin 
disorder was not symptomatic.

2.  Between June 1995 and April 23, 2003, the service-
connected skin disorder was manifested by sporadic periods of 
active skin disease process which did not involve extensive 
lesions and no systemic therapy.

3.  As of April 23, 2003, the service-connected disorder is 
manifested by no crusting, which is not extensive, and no 
more than 5 percent of the entire body and no more than 
30 percent of the exposed areas affected.




CONCLUSION OF LAW

The criteria for higher evaluations for skin rash, diagnosed 
as tinea versicolor, angioneurotic edema and psoriasiform 
dermatitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 
7806 (2001 & 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005)) imposes obligations on VA in terms of its 
duty to notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159(b) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

VA advised the veteran of the essential elements of the VCAA 
in a May 2004 letter, which was issued after initial 
consideration of the claim (which timing will be addressed 
below).  VA informed the veteran that it would make 
reasonable efforts to help him get the evidence necessary to 
substantiate his claim for increase, but that he must provide 
enough information so that VA could request any relevant 
records.  It told him that it was responsible for obtaining 
any evidence held by a government agency.  The veteran was 
informed of the types of evidence needed in a claim for 
increase.  VA also informed the veteran that if he had any 
additional evidence to submit, he should let VA know.  Thus, 
the July 2004 letter therefore provided the notice of all 
four elements that were discussed above.

As noted above, the May 2004 VCAA letter was issued after the 
initial determination of the claim on appeal; however, any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  First, it must be noted that this 
claim was filed in 1994, which is prior to the passage of the 
VCAA, and therefore it was impossible for a letter to be sent 
to the veteran prior to initial consideration of the claims.  
The veteran has had an opportunity to respond to the VCAA 
letter, supplement the record, and participate in the 
adjudicatory process after the notice was given.  The claim 
was subsequently readjudicated by the RO in August 2004, when 
it issued a rating decision partially awarding the veteran an 
increased rating.  For these reasons, the veteran has not 
been prejudiced by the timing of a fully-compliant VCAA 
letter.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements apply to all five elements of a service 
connection claim.  Those five elements include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  A 
letter addressing these elements has not been sent to the 
veteran; however, the veteran has not been prejudiced by 
such; as the veteran's claim is for an increased rating and 
not for service connection.

VA has obtained VA medical records and private medical 
records identified by the veteran.  The veteran has submitted 
private medical records as well.  VA has also provided the 
veteran with examinations in connection with the claim for 
increase.
The Board therefore finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2005); 
Pelegrini II, supra; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

B.  Increased rating

At the November 1999 hearing before the undersigned, the 
veteran testified that the skin rash covered approximately 
90 percent of his body and that it itched daily.  He stated 
he had open sores that bled on a daily basis.  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2006).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

During the pendency of this appeal, regulatory changes 
amended the criteria for evaluating skin diseases.  The Board 
notes that when a regulation changes during the pendency of a 
claim for VA benefits and the regulation substantively 
affects the claim, the claimant is entitled to resolution of 
his claim under the version of the regulation that is most 
advantageous to him.  In VAOPGCPREC 3-2000 (April 2003), VA's 
General Counsel held that when a provision of the VA rating 
schedule is amended while a claim for an increased rating 
under that provision is pending, a determination as to 
whether the intervening change is more favorable to the 
veteran should be made.  If the amendment is more favorable, 
that provision should be applied to rate the disability for 
periods from and after the effective date of the regulatory 
change; and the prior regulation should be applied to rate 
the veteran's disability for periods preceding the effective 
date of the regulatory change.  Id.  

Under the old criteria, a noncompensable evaluation was 
warranted if there was slight, if any, exfoliation, exudation 
or itching, if on a nonexposed surface or small area.  
38 C.F.R. § 4.118, Diagnostic Code 7806 (effective prior to 
August 2002).  A 10 percent evaluation was warranted if there 
was exfoliation, exudation or itching, if involving an 
exposed surface or extensive area. Id.  A 30 percent 
evaluation required constant exudation or itching, extensive 
lesions, or marked disfigurement.  Id.  50 percent evaluation 
was warranted for eczema if it is characterized with 
ulceration or extensive exfoliation or crusting, and 
systematic or nervous manifestations, or exceptionally 
repugnant.  Id.  

Under the new criteria, a 10 percent evaluation is warranted 
when at least 5 percent, but less than 20 percent, of the 
entire body, or at least 5 percent, but less than 20 percent, 
of exposed areas are affected, or; intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of less than six weeks 
during the past 12-month period.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (effective August 2002).  A 30 percent 
evaluation is warranted for eczema when 20 to 40 percent of 
the entire body or 20 to 40 percent of exposed areas are 
affected, or; systemic therapy such as corticosteroids or 
other immunosuppressive drugs are required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  A 60 percent evaluation is warranted 
when more than 40 percent of the entire body or more than 40 
percent of exposed areas is affected, or; constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs are required during the past 12-month 
period.  Id.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert, 1 
Vet. App. 49 (1990).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of a compensable evaluation prior to June 12, 1995, 
an evaluation in excess of 10 percent prior to April 23, 
2003, and an evaluation in excess of 30 percent as of April 
23, 2003, for the service-connected skin rash, diagnosed as 
tinea versicolor, angioneurotic edema and psoriasiform 
dermatitis.  The reasons follow.

As to the noncompensable evaluation prior to June 12, 1995, 
there is no clinical evidence upon which to base a 
compensable evaluation.  The veteran filed his claim for 
increase in May 1994.  VA treatment records between 1993 and 
December 1995 are silent for any treatment for the skin 
disorder.  There are multiple treatment records during that 
time period (thus, the veteran was seeking medical 
treatment), but none that relate to treatment for the 
service-connected skin disorder.  The veteran submitted 
private medical records, which show the veteran received 
medical treatment between 1987 and May 1995, but not for skin 
problems.  The examiner did not enter clinical findings 
related to a skin disorder.  While the veteran has stated 
that he has had constant breakouts of his skin disorder since 
service, the objective records in the claims file do not 
support his assertion.  Thus, the preponderance of the 
evidence is against a finding that the veteran warrants a 
compensable evaluation for the service-connected skin 
disorder prior to June 12, 1995.  As this period of time is 
prior to August 2002, only the former criteria for evaluating 
skin disorders can apply.  See 38 U.S.C.A. § 5110(g).

In addressing the evidence prior to April 23, 2003, the Board 
notes that there are large gaps of time between treatment for 
the veteran's skin disorder.  For example, on June 12, 1995, 
the veteran was seen by a private physician and complained of 
breaking out with blisters over his entire body, which he 
stated had started the week prior.  In September 1995, the 
private physician stated, "[B]listers over body.  [C]omes + 
goes."  When examined in November 1996, the VA examiner 
found the veteran had characteristic folliculitis with 
faticial excoriation.  Two small papules were active.  When 
seen in June 1998 and March 1999, the examiner stated that 
examination of the skin revealed no urticaria.  In an October 
1999 letter, a private physician stated that the veteran had 
atopic eczema involving the thorax anterior and posterior, as 
well as the arms, which had been unresponsive to any medical 
therapy.  In February 2000, the veteran reported having 
pruritis for the past 30 years.  The examiner noted the 
veteran had xerosis and excoriations on the upper body and 
back of the neck.  He also had scattered "wheals" on the 
back.  

In May 2000, the veteran complained of breaking out on his 
neck and arm.  The examiner stated there were papular lesions 
on the arms and nape of neck that were erythematous and 
tender.  He was seen one week later, and it was improved.  In 
October 2000, May 2001, and October 2001, examination of the 
skin revealed no ulcers.  When the veteran was examined in 
July 2002, the examiner stated that the veteran's skin was 
normal.  When examined in March 2003, the examiner stated the 
veteran had an acute ulcerative lesion on the posterior neck 
and had some macular erythema on the forehead and sun-exposed 
areas.  

The Board finds that the above-described evidence is against 
a finding that the veteran warranted an evaluation in excess 
of 10 percent for skin rash, diagnosed as tinea versicolor, 
angioneurotic edema and psoriasiform dermatitis.  These 
records show that the veteran's skin condition was sporadic 
and did not involve extensive lesions.  The skin disorder was 
limited to the upper body.  There is no clinical evidence of 
exudation and no finding that the veteran's skin disorder 
caused marked disfigurement.  

While the amended criteria apply to the record as of August 
2002, there is a lack of clinical findings from August 2002 
to April 2003 that establishes what percent of the body the 
skin disorder covers or the percent of the exposed areas 
involved.  Nevertheless, in considering the amended criteria, 
there is no evidence that the veteran is on intermittent 
systemic therapy or other immunosuppressive drugs for the 
skin disorder.  The Board finds that the preponderance of the 
evidence is against the finding that the veteran's skin rash, 
diagnosed as tinea versicolor, angioneurotic edema and 
psoriasiform dermatitis, was any more than 10 percent 
disabling prior to April 23, 2003, even under the amended 
criteria.

An April 23, 2003, VA examination report shows that the 
veteran had skin lesions on this face, forehead, upper back, 
neck, both anteriorly and posteriorly, upper chest, arms and 
hands.  There was no exfoliation, ulceration, or crusting.  
The examiner stated that 30 percent of the lesions were on an 
exposed area and 70 percent of them were on an unexposed 
area.  There was no tissue loss, induration, inflexibility, 
and no hypopigmentation, but there was hyperpigmentation.  
The examiner stated that the veteran's skin disorder occupied 
less than 5 percent of the body surface.  A July 2005 VA 
examination report shows that the veteran had no lesions on 
the scalp.  On the face, he had three to four erythematous 
papules with excoriated centers scattered on his cheeks.  He 
had four to five indurated erythematous papules located on 
the neck, upper chest, and post shoulders.  These papules 
were excoriated and there was crusting.  The upper back had 
multiple linear erythematous indurated wheals.  The midline 
back, buttocks, legs, and arms were clear.  The examiner 
estimated the percentage of exposed areas affected to be 4 to 
5 percent.  

The clinical findings in these medical examination reports 
(and there are no treatment records in between these dates) 
show a skin disorder that is no more than 30 percent 
disabling whether considering the disability under the former 
or the amended criteria.  In considering the former criteria, 
no medical professional has stated that the veteran's skin 
disorder is manifested by ulceration or extensive exfoliation 
or crusting.  In fact, at the time of the April 2003 
examination, there was no exfoliation, ulceration, or 
crusting.  At the time of the July 2005 examination, the 
veteran had excoriation and crusting, but it involved four to 
five papules, which would not be "extensive."  No medical 
professional has stated that the veteran's skin disorder was 
exceptionally repugnant.  In considering the new criteria, at 
the time of the April 2003 examination, the examiner stated 
that the skin disorder affected less than 5 percent of the 
whole body.  He stated that 30 percent of the skin disorder 
was located on an exposed area.  This was the basis for the 
RO in awarding the veteran the increased rating.  At the time 
of the July 2005 examination, the examiner stated that the 
skin disorder affected less than 3 percent of exposed areas 
and between 4 to 5 percent of the entire body.  Such clinical 
findings would not warrant an evaluation in excess of 
30 percent under the amended criteria.  

The veteran is competent to report his symptoms.  To the 
extent that he stated his skin disorder was worse than the 
noncompensable evaluation assigned, he was correct, and the 
RO granted a 10 percent evaluation from 1995 and a 30 percent 
evaluation as of April 2003.  However, to the extent that the 
veteran has implied that he warrants more than a 30 percent 
evaluation, the medical findings do not support his 
assertions for a higher evaluation.  The Board attaches 
greater probative weight to the clinical findings of skilled, 
unbiased professionals than to the veteran's statements, even 
if sworn, in support of a claim for monetary benefits.  For 
the reasons stated above, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for evaluations in excess of those assigned by the RO.  The 
benefit-of-the-doubt rule is not for application.  See 
Gilbert, 1 Vet. App. at 55. 

Review of the record reveals that the RO did not expressly 
consider referral of the case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, 
for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2006).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary or the Director, Compensation and Pension Service, 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Under 
Secretary or Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.  VAOPGCPREC. 6-96 
(1996).  He has not required hospitalization for treatment of 
the skin rash, diagnosed as tinea versicolor, angioneurotic 
edema and psoriasiform dermatitis, and there is no evidence 
that this alone markedly interferes or interfered with his 
employment.




ORDER

A compensable evaluation prior to June 12, 1995, an 
evaluation in excess of 10 percent prior to April 23, 2003, 
and an evaluation in excess of 30 percent as of April 23, 
2003, for skin rash, diagnosed as tinea versicolor, 
angioneurotic edema and psoriasiform dermatitis, is denied.



________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


